Executive Annual Incentive Plan

Fiscal Year 2006 Plan Summary

Objectives: The Fiscal 2006 Executive Annual Incentive Plan is a reward program
that directly supports the achievement of financial goals, key strategic
operational goals and individual operational goals.

Eligibility: Employees in the named jobs are eligible to be considered for
participation in the Plan: Executive Chairman, President & CEO; Chief Financial
Officer; Chief Technology Officer; Sr. Vice President Operations; Vice
President, Human Resources; Vice President, Product Management; Vice President,
Methods and Tools; Director, Marketing Communications; and Vice President,
School Market and Evaluation. The Company reserves the right to determine
whether an executive will actually participate in the Plan. Eligible employees
will receive a notification letter indicating they are eligible to participate
in the Plan.

Performance Measures: Payment will be based on the level of achievement of the
financial goals, operational goals, and individual goals as demonstrated in the
table below. Achievement of the individual operational goals for each executive
will be reflected on the performance development process for each executive.

      Financial Goals (65% Weighting):




  •   Operating Profit – Target [x]

Company Operational Goals (20% Weighting):



  •   Sales Productivity – achieve order rate of [x] per account manager and a
minimum monthly average of [x] account managers. (4%)



  •   Professional Services Productivity – achieve [x] days of billings per
education consultant and an average price of [x] per day. (4%)



  •   Product Development Productivity – develop and release the following new
products at a cost of [x] (capitalized and expensed): a) [x], and b) [x]. (4%)



  •   Employee – increase diversity percentages over 2005 1; use the talent
management process to identify successors for each ELT member and high potential
employees at all levels of the company. (4%)



  •   Customers – implement monthly satisfaction survey process and begin
reporting results and trends at the March 2nd board meeting. (4%)

      Individual Operational Goals2 (15% Weighting):




  •   Performance Development Process

1 2005 diversity measure was [x] on September 30, 2005.

2 Achievement of the individual goals can generally be substantiated. The level
of achievement is somewhat subjective in the case of near achievement or over
achievement of operation goals therefore, achievement is to be determined by the
CEO.

1

Target Incentive: Each executive’s payment will be based on their Annual Base
Salary, effective on October 31, 2006, their Target Incentive percent, and the
level of achievement of the performance measures. Each executive’s Target
Incentive is expressed as a percent of their Annual Base Salary and shown in
this table.

                  Executive Job Title           Target
President & CEO
            75 %
Executive Chairman
            60 %
Chief Financial Officer
    50 %        
Chief Technology Officer
            50 %
Sr. Vice President, Operations
    35 %        
Vice President, Product Management
    35 %        
Vice President, Methods and Tools
            30 %
Vice President, Human Resources
            30 %
Vice President, School Market and Evaluation
    30 %        
Director, Marketing Communications
            30 %

Actual Payment: The plan rewards executives for achievement of goals and also
encourages performance that substantially exceeds goals. This chart shows how
the actual payment will increase (as a percent of the Target Incentive) as
performance is increased. A threshold or minimum level of performance has been
established. *Straight-line interpolation will be used starting at 100% of goal
achievement to determine the payment for any level of achievement falling above
100% and between the stated levels of performance. This is illustrated in the
chart below.

          Financial Performance   Resulting   Actual Payment % of Goal
Achievement   Operating Profit   % of Target Incentive
<5%
5% — 99%
*100%
115%
130%
145%
175%
  [x]
[x]
[x]
[x]
[x]
[x]
[x]   0%
50%
100%
125%
150%
175%
200%

General Provisions:
The obligations of the Company, as set forth in this document shall be subject
to modification in such manner and to such extent as the CEO and the Board of
Directors deems necessary by agreement, or as may be necessary to comply with
any law, regulation or governmental order pertaining to compensation. The
Compensation Committee will receive the recommendations of the CEO for the cash
payment amount, and any actions related to termination of employment and/or
change in control, and after due deliberation determine the payment amount.

This Plan shall be cancelled in the event of termination of employment with the
company. To remain eligible for a cash payment amount from the Plan, a
participant must be continuously employed by the Company from date of hire or
November 1, 2005, whichever is later, through the end date of the Plan
(October 31, 2006), except for the following circumstances:



  (1)   Death or Disability. If a Participant dies or becomes disabled before
October 31, 2006, his/her cash payment amount will be prorated for the number of
days the Participant was an active PLATO employee. For the purposes of this Plan
“Disability” means that as a result of physical or mental incapacity Executive
is unable for a period of 120 consecutive days during any consecutive 180-day
period to perform his duties hereunder on a full-time basis. In the case of
death, the payment amount will be given to the Participant’s estate according to
current law and established guidelines and practices.



  (2)   Unpaid Leave of Absence. If a Participant is on an unpaid leave of
absence anytime between November 1 2005 and October 31, 2006 his/her cash
payment amount will be prorated on a daily basis to exclude the time he/she was
on such leave.



  (3)   Termination with Cause or without Good Reason. In the event a
Participant’s employment with the Company is terminated with Cause or without
Good Reason (as defined in Section 6 of their employment agreement) after
November 1, 2005 and before the plan end date (October 31, 2006) his/her cash
payment amount will be prorated for the number of days the Participant was an
active PLATO employee.



  (4)   Termination without Cause or with Good Reason. In the event a
Participant’s employment with the Company is terminated without Cause or with
Good Reason (as defined in Section 6 of their employment agreement) after
November 1, 2005 and before the plan end date (October 31, 2006) his/her cash
payment amount will be prorated for the number of days the Participant was an
active PLATO employee.



  (5)   Change in Control. If at any time during fiscal year 2006 there is a
Change in Control event the incentive payment will be pro-rated through the end
date of the Change in Control. The payment amount will be based on 100% of the
Target Incentive.

2